COLUMBIA ACORN TRUST 227 W. MONROE STREET, SUITE 3000 CHICAGO, IL60602 October 1, 2010 BY EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Ladies and Gentlemen: Columbia Acorn Trust Columbia Acorn Fund Columbia Acorn International Columbia Acorn USA Columbia Acorn Select Columbia Acorn International Select 1933 Act Registration No. 002-34223 1940 Act Registration No. 811-01829 In accordance with Rule 497(j) of Regulation C under the Securities Act of 1933, Columbia Acorn Trust (the “Trust”) certifies that: a. the forms of prospectuses and statement of additional information for the Class I shares of Columbia Acorn Fund, Columbia Acorn International, Columbia Acorn USA, Columbia Acorn Select and Columbia Acorn International Select, each a series of the Trust, that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in the most recent post-effective amendment to the Trust’s registration statement on Form N-1A; and b. the text of the most recent post-effective amendment to the Trust’s registration statement was filed with the Commission via EDGAR on September 27, 2010. Very truly yours, COLUMBIA ACORN TRUST By: /s/Bruce H. Lauer Bruce H. Lauer, Vice President, Secretary and Treasurer
